     Case 1:16-cv-01666-NONE-BAM Document 88 Filed 08/06/20 Page 1 of 9

 1

 2

 3

 4

 5

 6

 7

 8                        UNITED STATES DISTRICT COURT
 9                                EASTERN DISTRICT OF CALIFORNIA

10

11    MARY LEE GAINES,                                   Case No. 1:16-cv-01666-NONE-BAM (PC)
12                       Plaintiff,                      ORDER DENYING PLAINTIFF’S FIFTH
                                                         MOTION FOR EXTENSION OF TIME TO
13            v.                                         OPPOSE DEFENDANTS’ MOTION FOR
                                                         ORDER REQUIRING PLAINTIFF TO POST
14    BROWN, et al.,                                     SECURITY
                                                         (ECF No. 85)
15                       Defendants.
                                                         FINDINGS AND RECOMMENDATIONS
16                                                       REGARDING DEFENDANTS’ MOTION
                                                         FOR ORDER REQUIRING PLAINTIFF TO
17                                                       POST SECURITY
                                                         (ECF No. 60)
18
                                                         FOURTEEN (14) DAY DEADLINE
19

20   I.     Background

21          Plaintiff Mary Lee Gaines (“Plaintiff”) is a state prisoner proceeding pro se and in forma

22   pauperis in this civil rights action under 42 U.S.C. § 1983. This action proceeds on Plaintiff’s

23   first amended complaint against Defendants Mirelez and Hoehing for deliberate indifference to

24   medical needs in violation of the Eighth Amendment.

25          On May 1, 2019, Defendants filed a motion for order requiring Plaintiff to post security

26   under Local Rule 151(b). (ECF No. 60.) Plaintiff attempted to file oppositions on June 21, 2019,

27   and June 24, 2019. (ECF Nos. 66, 67.) Defendants filed a reply on July 1, 2019. (ECF No. 68.)

28   On July 2, 2019, Plaintiff filed a request for the Court and all parties to disregard the opposition
                                                        1
     Case 1:16-cv-01666-NONE-BAM Document 88 Filed 08/06/20 Page 2 of 9

 1   filed on June 24, 2019. (ECF No. 69.)

 2          On February 7, 2020, the Court found that Plaintiff had improperly filed certain

 3   documents, either by lack of signature or by attempting to electronically file documents as a pro

 4   se litigant, and ordered these documents, (ECF Nos. 66, 67, 69), stricken from the record. (ECF

 5   No. 72.) As explained in the declaration of Attorney Christine Starkie, Plaintiff had received pro

 6   bono legal assistance from Ms. Starkie, who was employed at a nonprofit organization called

 7   Justice Now, in the form of research, advice, and the drafting and filing of an opposition to

 8   Defendants’ motion for an order requiring Plaintiff to post security.1 (ECF No. 77, p. 1.)

 9          The Court therefore granted Plaintiff twenty-one days to properly file her opposition to

10   Defendants’ pending motion. (ECF No. 72.) Thereafter, the Court granted Plaintiff four

11   extensions of time to properly file her opposition to the pending motion. (ECF Nos. 76, 80, 82,

12   84.) In the order granting Plaintiff’s fourth extension of time, Plaintiff was warned that any

13   future requests for extension of this deadline would be subject to a narrow interpretation of what

14   constitutes good cause. (ECF No. 84, p. 2.) Plaintiff was further instructed that any future

15   requests for extension of this deadline must describe what attempts she has made to access the

16   law library at her institution, the result of those attempts, and what specific further research or

17   other acts must be accomplished before her opposition could be completed and submitted to the

18

19
     1
              In their opposition to Plaintiff’s motion for extension of time, Defendants indicate in a
     footnote that they contacted Justice Now on December 11, 2019. (ECF No. 87, p. 3, n. 1.) The
20   Director of Justice Now apparently indicated that the organization could not represent Plaintiff
     until they hired another attorney. Defendants state that because there was no indication that
21   Justice Now had withdrawn as Plaintiff’s counsel, defense counsel has considered Plaintiff a
22   represented party. (Id.)
              It is unclear to the Court what Defendants are attempting to convey by this footnote.
23   Although it should not require clarification, in an abundance of caution, the Court notes for the
     benefit of Defendants that Plaintiff remains, and has been throughout this litigation, a pro se
24   litigant. It was for this reason that Plaintiff’s improper filings from Attorney Starkie were
     stricken from the record—she had never made a proper appearance on behalf of Plaintiff in this
25   matter. (ECF No. 72.) Thus, no withdrawal from Attorney Starkie or any other representative of
26   Justice Now is required.
              Further, this assertion from Defendants contradicts their own filing, made after December
27   11, 2019 but before Attorney Starkie’s written clarification to the Court on March 13, 2020,
     wherein Defendants served Plaintiff, by First-Class Mail and “In Pro Per” with their January 7,
28   2020 motion to modify the discovery and scheduling order. (ECF No. 70-3.)
                                                          2
     Case 1:16-cv-01666-NONE-BAM Document 88 Filed 08/06/20 Page 3 of 9

 1   Court. (Id.)

 2   II.     Plaintiff’s Fifth Motion for Extension of Time

 3           On July 21, 2020, Plaintiff filed her fifth motion for extension of time to file her

 4   opposition to Defendants’ motion for order requiring Plaintiff to post security. (ECF No. 85.)

 5   Defendants filed an opposition on August 4, 2020. (ECF No. 87.) Plaintiff has not yet had the

 6   opportunity to file a reply, but the Court finds a reply unnecessary, and the motion is deemed

 7   submitted. Local Rule 230(l).

 8           In her motion, Plaintiff states that due to the COVID-19 pandemic, she has been very

 9   limited in obtaining access to the prison law library in order to research, complete, and file her

10   opposition. (ECF No. 85.) In addition, Plaintiff states that she has been hospitalized in Madera

11   General Hospital between May 1, 2020, and June 1, 2020, without access to her legal documents.

12   Plaintiff requests a fifth extension of time, from July 14, 2020 to August 14, 2020, in order to file

13   her opposition. (Id.)

14           In opposition, Defendants argue that Plaintiff has failed to comply with the express

15   requirements set forth in the Court’s June 18, 2020 order, as she did not describe her attempts to

16   access the law library at her institution, the response of prison officials, or any other steps that she

17   took during that time, including what legal research she still needed to complete. (ECF No. 87.)

18   In addition, Defendant argues that Plaintiff misled the Court in her previous requests for

19   extension of time because the requests were based on false and misleading information. While

20   Plaintiff claims that she was hospitalized for a month, between May and June 1, 2020, Defendants
21   attach Plaintiff’s “External Movement History” showing that Plaintiff was hospitalized for a total

22   of only eight days between March 1, 2020 and July 31, 2020. (ECF No. 87-1, p. 4.) Defendants

23   reiterate that Plaintiff is a vexatious litigant under California law, and the request for a further

24   extension of time should be denied. Defendants also argue that because the motion for an order

25   requiring Plaintiff to post security stands unopposed, the Court should grant the motion. (ECF

26   No. 87.)
27           As noted above, Plaintiff received pro bono legal assistance in the original research,

28   drafting, and filing of her opposition to Defendants’ motion. (ECF No. 77.) The Court explained
                                                         3
     Case 1:16-cv-01666-NONE-BAM Document 88 Filed 08/06/20 Page 4 of 9

 1   in the order granting Plaintiff’s fourth extension of time that the opposition was stricken from the

 2   record based on purely procedural grounds, specifically because Plaintiff had not properly signed

 3   the opposition or submitted it as a paper—rather than electronic—filing. (ECF No. 84, p. 2.) The

 4   Court further noted that Plaintiff has not explained why she requires such extensive law library

 5   access for the purpose of researching and completing an opposition that was already researched,

 6   completed, and filed more than a year ago. (See ECF No. 66.)

 7          Plaintiff’s fifth motion for extension of time is nearly identical to her fourth request.

 8   Indeed, Plaintiff again references her hospitalization from May 1 to June 1, 2020, but this has no

 9   bearing on the instant request, as Plaintiff’s hospitalization had ended well before the Court

10   granted Plaintiff’s fourth extension of time. (See ECF No. 84 (issued June 18, 2020).) Further, it

11   appears from the External Movement History provided by Defendants that Plaintiff was only

12   hospitalized between March 9, 2020 through March 14, 2020, and from May 22, 2020 through

13   May 26, 2020. (ECF No. 87-1, p. 4.)

14          Finally, Plaintiff makes no effort to address the issues the Court previously identified,

15   failing again to explain why she requires additional time to perform research in the law library,

16   what efforts she has made to access the law library, and what additional steps are required for the

17   completion of her opposition.

18          The deadline for Plaintiff to re-file her opposition expired more than five months ago.

19   Plaintiff may not seek unlimited extensions of time for a matter that should require no more than

20   copying, signing, and mailing a brief that was completed over a year ago. In addition, in light of
21   Plaintiff’s apparent misrepresentations to the Court regarding her hospitalizations, Plaintiff

22   is admonished that future requests for extension of time for any deadline in this matter may

23   be held to a narrower interpretation of what constitutes good cause beginning with the first

24   request. Accordingly, the Court finds that Plaintiff has failed to demonstrate good cause for the

25   instant request, and Plaintiff’s fifth motion for extension of time is denied.

26   III.   Defendants’ Motion for Order Requiring Plaintiff to Post Security
27          A.      Introduction

28          Defendants seek to have Plaintiff ordered to post security under Local Rule 151(b) or, in
                                                        4
     Case 1:16-cv-01666-NONE-BAM Document 88 Filed 08/06/20 Page 5 of 9

 1   the alternative, dismiss this case on the basis that Plaintiff has no reasonable probability of

 2   prevailing in this litigation. (ECF No. 60.) As discussed above, despite being granted numerous

 3   extensions of time, Plaintiff has failed to properly or timely file an opposition, and the motion is

 4   therefore deemed submitted. Local Rule 230(l).

 5          Local Rule 151(b) provides:

 6          On its own motion or on motion of a party, the Court may at any time order a
 7          party to give a security, bond, or undertaking in such amount as the Court may
            determine to be appropriate. The provisions of Title 3A, part 2, of the California
 8          Code of Civil Procedure, relating to vexatious litigants, are hereby adopted as a
            procedural Rule of this Court on the basis of which the Court may order the
 9          giving of a security, bond, or undertaking, although the power of the Court shall
            not be limited thereby.
10

11          B.      Defendants’ Request for Judicial Notice

12          Defendants request that the Court take judicial notice of the following court dockets,

13   documents, orders, and proceedings:

14      1. Gaines v. Lewis, Madera County Superior Court Case No. MCV074759 Docket; Order

15          and Judgment Dismissing Plaintiff’s Complaint, September 7, 2018.

16      2. Gaines v. Greenberg, Northern District of California Case No. 3:17-cv-05720-RS Docket;

17          Order and Judgment Dismissing Plaintiff’s Complaint for failure to state a claim,

18          November 21, 2017, ECF Nos. 14–15.

19      3. Gaines v. Greenberg, Alameda County Superior Court Case No. RG17854239 Docket;

20          Order and Judgment Dismissing Plaintiff’s Complaint, October 23, 2017.

21      4. Gaines v. Lwin, et al., Eastern District of California Case No. 1:16-cv-00168 Docket;

22          Judgment, December 15, 2016, ECF Nos. 17, 25–26.

23      5. Gaines v. Lwin, et al., Ninth Circuit Case No. 17-15142 Docket, Memorandum of USCA

24          Affirming District Court, October 3, 2017, ECF No. 13; Mandate of USCA, October 25,

25          2017, ECF No. 14.

26   Judicial notice may be taken of undisputed matters of public record, including documents on file

27   in federal or state courts. Fed. R. Evid. 201; Harris v. Cty. of Orange, 682 F.3d 1126, 1131–32

28   (2012). Accordingly, Defendants’ request for judicial notice, (ECF No. 60-5), is GRANTED.
                                                        5
     Case 1:16-cv-01666-NONE-BAM Document 88 Filed 08/06/20 Page 6 of 9

 1           C.      Analysis

 2                   1.      Legal Standards – Federal Law

 3           Local Rule 151(b) is a procedural rule which allows courts in this district to impose

 4   payment of a security upon a finding of vexatiousness. However, Defendants cite only to the

 5   state statutory definition of vexatiousness to support a finding that Plaintiff is a vexatious litigant.

 6   See Smith v. Officer Sergent, 2016 WL 6875892, at *2 (E.D. Cal., Nov. 21, 2016) (the court

 7   looks to federal law, not state law, to define a vexatious litigant”); see also Cranford v. Crawford,

 8   2016 WL 4536199, at *3 (E.D. Cal., Aug. 31, 2016) (“. . . the state statutory definition of

 9   vexatiousness is not enough to find a litigant vexatious in federal court.”); Goolsby v. Gonzales,

10   2014 WL 2330108, at *1-2 (E.D. Cal., May 29, 2014) report and recommendation adopted 2014

11   WL 3529998 (E.D. Cal., July 15, 2014) (“Under federal law, however, the criteria under which a

12   litigant may be found vexatious is much narrower. While Local Rule 151(b) directs the Court to

13   look to state law for the procedure in which a litigant may be ordered to furnish security, this

14   Court looks to federal law for the definition of vexatiousness, and under federal law, the standard

15   for declaring a litigant vexatious is more stringent. . . . [T]he mere fact that a plaintiff has had

16   numerous suits dismissed against him is an insufficient ground upon which to make a finding of

17   vexatiousness.”).

18           This Court has inherent power under the All Writs Act, 28 U.S.C. § 1651 to enter pre-

19   filing orders against vexatious litigants, De Long v. Hennessey, 912 F.2d 1144, 1147 (9th Cir.

20   1990); Molski v. Evergreen Dynasty Corp., 500 F.3d 1047, 1057 (9th Cir. 2007), and to sanction
21   parties or their attorneys for improper conduct. Chambers v. Nasco, Inc., 501 U.S. 32, 43–46

22   (1991); Roadway Express, Inc. v. Piper, 447 U.S. 752, 766 (1980); Fink v. Gomez, 239 F.3d 989,

23   991 (9th Cir. 2001). This sanction authority is discretionary, Air Separation, Inc. v. Underwriters

24   at Lloyd’s of London, 45 F.3d 288, 291 (9th Cir. 1995), and “‘extends to a full range of litigation

25   abuses,’” Fink, 239 F.3d at 992 (quoting Chambers, 501 U.S. at 46–47).

26           Sanctions may be imposed under a court’s inherent authority on “parties appearing before
27   it for acting in bad faith, vexatiously, wantonly, or for oppressive reasons,” Sassower v. Field,

28   973 F.2d 75, 81-82 (2d Cir. 1992), cert. denied, 507 U.S. 1043 (1993), as well as for delaying or
                                                         6
     Case 1:16-cv-01666-NONE-BAM Document 88 Filed 08/06/20 Page 7 of 9

 1   disrupting litigation, or for taking actions in the litigation for an improper purpose—all of which

 2   are abusive of the judicial process, Chambers, 501 U.S. at 43–45. However, because of their very

 3   potency, inherent powers must be exercised with restraint and discretion. Id., at 44. The litigant

 4   to be sanctioned must be found to have engaged either “in bad faith or willful disobedience of a

 5   court’s order,” id., at 46–47, or conduct which constitutes, or is tantamount to, bad faith,

 6   Roadway Express, 447 U.S. at 767; Miller v. City of Los Angeles, 661 F.3d 1024, 1036 (9th Cir.

 7   2011); Gomez v. Vernon, 255 F.3d 1118, 1134 (9th Cir. 2001), cert. denied, 534 U.S. 1066

 8   (2001); Fink, at 993–94.

 9          “Bad faith” means a party or counsel acted “vexatiously, wantonly or for oppressive

10   reasons.” Chambers, 501 U.S. at 45–46. Bad faith “does not require that the legal and factual

11   basis for the action prove totally frivolous; where a litigant is substantially motivated by

12   vindictiveness, obduracy, or mala fides, the assertion of a colorable claim will not bar assessment

13   of attorneys’ fees.” Mark Ind., Ltd. v. Sea Captain’s Choice, Inc., 50 F.3d 730, 732 (9th Cir.

14   1995) (internal quotation marks and citations omitted).

15          Under federal law, litigiousness alone is insufficient to support a finding of vexatiousness.

16   See Moy v. United States, 906 F.2d 467, 470 (9th Cir. 1990) (the plaintiff’s claims must not only

17   be numerous, but also be patently without merit). The focus is on the number of suits that were

18   frivolous or harassing in nature, rather than merely on the number of suits that were adversely

19   decided. See De Long, 912 F.2d at 1147–48 (before a district court issues a pre-filing injunction

20   against a pro se litigant, the court must find the litigant’s actions frivolous or harassing). The
21   Ninth Circuit has defined vexatious litigation as “without reasonable or probable cause or excuse,

22   harassing, or annoying.” Microsoft Corp. v. Motorola, Inc., 696 F.3d 872, 886 (9th Cir. 2012).

23   Accordingly, the mere fact that a party has had numerous prior suits dismissed is insufficient to

24   find him vexatious under Ninth Circuit precedent.

25                  2.      Discussion

26          Defendants argue that because Plaintiff meets California’s vexatious litigant definition,
27   this Court should find that she is a vexatious litigant and require Plaintiff to post security. (ECF

28   No. 60-1, p. 10.) Defendants rely almost exclusively on California law and do not address federal
                                                        7
     Case 1:16-cv-01666-NONE-BAM Document 88 Filed 08/06/20 Page 8 of 9

 1   substantive law requirements to show bad faith or willful disobedience of a court’s order by

 2   Plaintiff. (See ECF No. 60-1, pp. 2–5.) The only evidence and arguments submitted by

 3   Defendants show that Plaintiff has filed a handful of lawsuits which have been dismissed for

 4   various reasons over the years. (Id. at 5.)

 5           Of the cases cited by Defendants, only two were dismissed with prejudice for Plaintiff’s

 6   failure to state a cognizable claim. (Gaines v. Greenberg, N.D. Cal. Case No. 3:17-cv-05720-RS;

 7   Gaines v. Lwin, et al., E.D. Cal. Case No. 1:16-cv-00168.) One case was dismissed without

 8   prejudice after Plaintiff filed a motion for voluntary dismissal. (Gaines v. Greenberg, Alameda

 9   County Superior Court Case No. RG17854239.) One case was dismissed for Plaintiff’s failure to

10   file an amended complaint within the time allowed after the court sustained Defendants’ demurrer

11   with leave to amend. (Gaines v. Lewis, Madera County Superior Court Case No. MCV074759.)

12   The final case cited was an appeal where the Ninth Circuit Court of Appeals summarily affirmed

13   the district court’s order dismissing Plaintiff’s complaint for failure to state a claim. (Gaines v.

14   Lwin, 9th Cir. Case No. 17-15142.)

15           To sanction a litigant under the court’s inherent powers, the Court must make a specific

16   finding of “bad faith or conduct tantamount to bad faith.” Fink, 239 F.3d at 994. Voluntary

17   dismissal, either of a claim or an entire action, is not tantamount to bad faith. Failure to file an

18   amended complaint in compliance with a court’s order also does not equate to bad faith.

19   Defendants have not argued, and the Court has no basis before it to make a specific finding of bad

20   faith, or to declare Plaintiff a vexatious litigant under federal law.
21           Accordingly, Defendants have failed to meet their burden to demonstrate that Plaintiff is a

22   vexatious litigant under the applicable federal standards to warrant requiring security under Local

23   Rule 151(b). Based on the foregoing, the Court recommends denying Defendants’ motion. The

24   Court also recommends doing so without prejudice as Defendants may choose to file a motion

25   requesting that Plaintiff be declared a vexatious litigant under federal standards. Because

26   Defendants have not argued that Plaintiff is a bad faith litigant under federal law, the Court does
27   not comment on the merits of such a motion.

28   ///
                                                         8
     Case 1:16-cv-01666-NONE-BAM Document 88 Filed 08/06/20 Page 9 of 9

 1   IV.      Conclusion and Recommendation

 2            As discussed above, Plaintiff’s motion for a fifth extension of time to file her opposition,

 3   (ECF No. 85), is HEREBY DENIED.

 4            Furthermore, the Court HEREBY RECOMMENDS that Defendants’ motion for order

 5   requiring Plaintiff to post security, (ECF No. 60), be denied without prejudice.

 6            These Findings and Recommendations will be submitted to the United States District

 7   Judge assigned to the case, under the provisions of 28 U.S.C. § 636(b)(l). Within fourteen (14)

 8   days after being served with these Findings and Recommendations, the parties may file written

 9   objections with the Court. The document should be captioned “Objections to Magistrate Judge’s

10   Findings and Recommendations.” The parties are advised that failure to file objections within the

11   specified time may result in the waiver of the “right to challenge the magistrate’s factual

12   findings” on appeal. Wilkerson v. Wheeler, 772 F.3d 834, 839 (9th Cir. 2014) (citing Baxter v.

13   Sullivan, 923 F.2d 1391, 1394 (9th Cir. 1991)).

14
     IT IS SO ORDERED.
15

16         Dated:   August 6, 2020                              /s/ Barbara   A. McAuliffe             _
                                                         UNITED STATES MAGISTRATE JUDGE
17

18

19

20
21

22

23

24

25

26
27

28
                                                         9
